MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be                                  Jan 31 2018, 10:08 am
regarded as precedent or cited before any
                                                                            CLERK
court except for the purpose of establishing                            Indiana Supreme Court
                                                                           Court of Appeals
the defense of res judicata, collateral                                      and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Robert G. Bottorff II                                    Curtis T. Hill, Jr.
Bob Bottorff Law PC                                      Attorney General of Indiana
Jeffersonville, Indiana
                                                         Michael Gene Worden
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ronald L. Lynch,                                         January 31, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         88A01-1707-CR-1583
        v.                                               Appeal from the
                                                         Washington Circuit Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Larry W. Medlock, Judge
                                                         Trial Court Cause No.
                                                         88C01-1607-F4-299



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 88A01-1707-CR-1583 | January 31, 2018         Page 1 of 18
[1]   Ronald L. Lynch (“Lynch”) was convicted after a jury trial of child solicitation 1

      as a Level 4 felony and was sentenced to ten years executed. Lynch appeals

      and raises the following restated and consolidated issues for our review:


                 I.       Whether the State presented sufficient evidence to support
                          his conviction and to rebut his claimed defense of
                          entrapment; and


                 II.      Whether the trial court properly sentenced him.


[2]   We affirm.


                                      Facts and Procedural History
[3]   On June 26, 2016, John Routson (“Routson”), who, at the time, worked at the

      Washington County Jail as the assistant jail commander, was at home and off

      duty, when he received a random text from an individual who was later

      identified as Lynch. This text was one of hundreds sent by Lynch that day.

      Routson asked Lynch why Lynch was texting him, and Lynch responded by

      asking Routson if he was a girl. Tr. Vol. 2 at 36-37. Lynch told Routson that he

      was fifty-three years old,2 and when Lynch asked Routson his age, Routson

      replied that he (she) was fifteen. Id. at 39-40. Routson did so because he

      suspected that Lynch was a sex offender. Id. After Lynch stated that he wished




      1
          See Ind. Code § 35-42-4-6(c).
      2
        Although Lynch told Routson that he was fifty-three years old, he was in fact sixty-three years old at the
      time this crime occurred. Ex. Vol. 4 at 5; Tr. Vol. 2 at 201.

      Court of Appeals of Indiana | Memorandum Decision 88A01-1707-CR-1583 | January 31, 2018            Page 2 of 18
      Routson was older, Routson replied that age is just a number, and Lynch then

      began attempting to get Routson to meet him. Id. at 40-41. Lynch requested

      pictures of Routson and repeatedly asked Routson if he could see “her” breasts.

      Ex. Vol. 4 at 7-10. When Lynch asked Routson “her” name, Routson replied

      that it was “Sarah.” Tr. Vol. 2 at 42; Ex. Vol. 4 at 9. Lynch texted “Sarah”

      about wanting to have sex with her. Ex. Vol. 4 at 15-20. When “Sarah” asked

      Lynch for his name, Lynch replied that it was Ron, and that he would give his

      last name when they met because he did not want to encounter any trouble

      because “Sarah” was underage. Tr. Vol. 2 at 47-49.


[4]   Lynch called “Sarah” the same day, and Routson had his wife answer the call.

      Routson attempted to contact law enforcement concerning the text messages he

      was receiving from Lynch, but was unsuccessful. After the brief phone call,

      Lynch continued to text “Sarah” throughout the day, again stating that he

      wanted to have sex with her. Ex. Vol. 4 at 12-25. Lynch stopped texting

      “Sarah” around 6:00 p.m.


[5]   Lynch began texting “Sarah” the next morning around 4:00 a.m. Before

      responding, Routson was able to speak with law enforcement about the text

      messages. Lynch continued texting “Sarah” and, again, tried to set up a

      meeting for them to have sex. Id. at 30-38. Lynch stopped texting “Sarah” for

      the day around 6:00 p.m.


[6]   The next day, June 28, 2016, Lynch again renewed his texting to “Sarah,”

      beginning at approximately 5:00 a.m., and Routson eventually responded to


      Court of Appeals of Indiana | Memorandum Decision 88A01-1707-CR-1583 | January 31, 2018   Page 3 of 18
      these texts a few hours later. Lynch again requested a meeting with “Sarah,”

      and Routson, with the aid of police, set up a meeting with Lynch at the

      fairgrounds for June 30. Tr. Vol. 2 at 55; Ex. Vol. 4 at 43-63. Lynch texted

      “Sarah” again on June 29, and he asked “Sarah” if she had ever had sex with

      another girl, and he requested that “Sarah” bring another girl with her to their

      meeting for sex. Tr. Vol. 2 at 57; Ex. Vol. 4 at 69, Ex. Vol. 5 at 2. “Sarah” told

      Lynch that, sometime, she would try to get a friend to come with her to have

      sex with Lynch and that her friend was also fifteen. Ex. Vol. 5 at 6. Lynch

      continued the next day to text “Sarah” about having sex with her in various

      ways. Ex. Vol. 5 at 8-40.


[7]   On the morning of June 30, 2016, Lynch texted “Sarah” that he was on his way

      to meet her and also called and left a voicemail stating he was on his way. Law

      enforcement had arranged to have an employee of the Sheriff’s Department

      pose as “Sarah” at the fairgrounds and had undercover surveillance of the area

      in place. Lynch arrived at the fairgrounds and got out of his car, with his pants

      unzipped, and approached “Sarah.” Police officers then placed Lynch under

      arrest. The State charged Lynch with one count of Level 4 felony child

      solicitation. While Lynch was in jail awaiting trial, he made phone calls to his

      wife and to a twenty-three-year-old woman named Amanda Michael

      (“Michael”), who was his girlfriend. During these calls, Lynch did not deny

      that he had been texting and attempting to have sex with a fifteen-year-old girl.

      Tr. Vol. 2 at 135-50. A jury trial was held, where Lynch raised as a defense that




      Court of Appeals of Indiana | Memorandum Decision 88A01-1707-CR-1583 | January 31, 2018   Page 4 of 18
      he had been entrapped into committing the crime. At the conclusion of the

      trial, Lynch was found guilty as charged.


[8]   During Lynch’s sentencing hearing, evidence was presented that Lynch violated

      the terms of his pre-trial release by using a cell phone to constantly call and text

      Michael. During these calls and texts, Lynch told Michael that he was on

      house arrest and was not supposed to have a cell phone. Tr. Vol. 3 at 20, 38-39,

      63. Lynch admitted at the hearing that he contacted his girlfriend by cell phone

      thousands of times during his pre-trial release. Id. at 55-56, 58-60. Also, during

      sentencing, Lynch testified that he cared for his elderly mother and that he

      could probably live with his mother if he was given a suspended sentence.

      Testimony was also given that, prior to the present offense, Lynch had led a

      law-abiding life except for a prior misdemeanor conviction in 1986. The

      probation department testified that, although it had initially recommended a

      six-year sentence in the pre-sentence investigation report, after learning of

      Lynch’s violation of his pre-trial release, its recommendation changed to ten

      years executed. Id. at 45-46, 50.


[9]   In sentencing Lynch, the trial court observed that he did not see any remorse

      from Lynch, but that Lynch had led a mostly law-abiding life and thanked

      Lynch for his military service. Id. at 72. The trial court also took note of

      Lynch’s extensive violation of the pre-trial release order and observed that it

      demonstrated Lynch’s unwillingness to abide by court orders. Id. at 72-73. The

      trial court then sentence Lynch to a ten-year executed sentence. Lynch now

      appeals his conviction and sentence.

      Court of Appeals of Indiana | Memorandum Decision 88A01-1707-CR-1583 | January 31, 2018   Page 5 of 18
                                       Discussion and Decision

                                  I.      Sufficiency of the Evidence
[10]   Our standard of review upon a challenge to the sufficiency of the evidence is

       well established: we do not reweigh the evidence or judge the credibility of

       witnesses. McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005). We examine

       only the probative evidence and reasonable inferences therefrom that support

       the conviction. Lock v. State, 971 N.E.2d 71, 74 (Ind. 2012). We consider

       conflicting evidence most favorably to the trial court’s ruling. McElfresh v. State,

       51 N.E.3d 103, 107 (Ind. 2016). “[W]e affirm if there is substantial evidence of

       probative value supporting each element of the crime from which a reasonable

       trier of fact could have found the defendant guilty beyond a reasonable doubt.”

       Davis v. State, 813 N.E.2d 1176, 1178 (Ind. 2004). A conviction may rest on

       circumstantial evidence, and it is sufficient if an inference from the

       circumstantial evidence reasonably tends to support the conviction. Perry v.

       State, 78 N.E.3d 1, 9 (Ind. Ct. App. 2017).


[11]   Lynch argues that the State failed to present sufficient evidence to support his

       conviction for Level 4 felony child solicitation. Specifically, he contends that

       insufficient evidence was presented to prove that he believed he was speaking to

       a fifteen-year-old girl when he sent text messages soliciting the person for sex

       and when he travelled to the fairgrounds to meet the person he had been

       texting. Lynch asserts that the evidence showed that he began texting with

       Routson, who lied to Lynch and stated that he was a fifteen-year-old girl, and

       that a short time later, Lynch spoke with Routson’s wife, an adult woman, on

       Court of Appeals of Indiana | Memorandum Decision 88A01-1707-CR-1583 | January 31, 2018   Page 6 of 18
       the phone. Lynch claims that his testimony at trial was that, after this

       conversation, he knew that he was conversing with an adult woman and that

       the State failed to present any evidence to rebut this testimony.


[12]   In order to convict Lynch of Level 4 felony child solicitation, the State was

       required to prove beyond a reasonable doubt that Lynch, (1) being at least

       twenty-one years old, (2) did knowingly or intentionally solicit an individual he

       believed to be a child at least fourteen years old but less than sixteen years old

       (3) to engage in sexual intercourse, other sexual conduct, or any fondling or

       touching intended to arouse or satisfy the sexual desires of either the child or

       Lynch, and (4) committed the offense by using a computer network and

       travelled to meet the individual he believed to be a child. Ind. Code § 35-42-4-

       6(c)(1). Lynch’s sole argument as to the sufficiency of the evidence to support

       his conviction is that the State failed to produce evidence from which the jury

       could have reasonably inferred that he knowingly intended to solicit sex from a

       fifteen-year-old child. He does not dispute that sufficient evidence existed for

       the other elements. At trial, Lynch admitted that he was sixty-three years old,3

       that he sent text messages through the use of a cell phone that was connected to

       the internet and was essentially a computer network, that his texts clearly

       requested a meeting to engage in sexual intercourse and other sexual conduct,




       3
        We note that, although there was a discrepancy in Lynch’s actual age and the age he told “Sarah,” it is of
       no moment here because under the elements of the crime of Level 4 felony child solicitation, the defendant
       only has to be at least twenty-one years old to satisfy the age element of the crime. See Ind. Code § 35-42-4-
       6(c)(1).

       Court of Appeals of Indiana | Memorandum Decision 88A01-1707-CR-1583 | January 31, 2018            Page 7 of 18
       and that he traveled from his home to the Washington County Fairgrounds to

       meet with the individual with whom he had been texting in order to engage in

       sexual intercourse and other sexual activity with that person. Tr. Vol. 2 at 180,

       201-07.


[13]   Lynch’s sole challenge to the sufficiency of the evidence is that he believed the

       person he was texting and soliciting for sex and travelled to meet for sexual

       activity was an adult woman. The evidence at trial showed that, in her text

       messages to Lynch, “Sarah” told him she was fifteen years old and that, later in

       their message exchange, Lynch, in response to a question as to why he could

       get in trouble, stated, “Your [sic] under age [sic] babe.” Ex. Vol. 4 at 23. Later,

       in their conversation, Lynch requested that “Sarah” bring a girlfriend with her

       for sex, and “Sarah” told him that her girlfriend was also fifteen years old. Ex.

       Vol. 5 at 2-7. The jury could reasonably infer from this evidence that Lynch

       believed “Sarah” to be only fifteen years old. Additionally, in other parts of the

       text message conversation, “Sarah” told Lynch that, “My mom is home right

       now,” “My mom keeps on asking me who is texting me,” “I won’t be able to

       text you when I’m on vacation because I’m going to be with my mom and

       dad,” “Thursday in the morning will be the best time . . . because I’ll be at the

       pool and I can sneak away,” “I’m sorry I haven’t texted you back but I only

       have enough min[utes] for 2 text message[s,] my mom promised to get me more

       min[utes] tom[orrow],” “I’m with my mom shoping [sic] . . . and I [sic] waiting

       on her to get me more min[utes] for my phone,” and “I can’t talk on the

       phone[,] I’m with my mom.” Ex. Vol. 4 at 8, 10, 52, 55, 63, 65; Ex. Vol. 5 at 15.


       Court of Appeals of Indiana | Memorandum Decision 88A01-1707-CR-1583 | January 31, 2018   Page 8 of 18
       Based on this evidence, the State presented sufficient evidence from which the

       jury could have reasonably inferred that Lynch believed “Sarah” was fifteen

       years old and could have found Lynch guilty of child solicitation.


[14]   Although Lynch argues that he testified that he believed the person with whom

       he was texting about meeting for sex was an adult woman because after he

       spoke with the person, who was actually Routson’s wife, on the phone on June

       26, he believed from her voice that she was an adult woman in her twenties or

       thirties, the jury was not required to believe his testimony. Lynch’s argument is

       merely a request for this court to reweigh the evidence, which we cannot do.

       McHenry, 820 N.E.2d at 126. Sufficient evidence was presented to support the

       elements of Level 4 felony child solicitation.


[15]   Lynch also argues that the evidence presented at trial was insufficient for the

       State to overcome his defense of entrapment. He contends that the evidence

       showed that, when he found out that the person he was texting was only fifteen,

       Lynch attempted to extricate himself from the conversation, but that Routson’s

       comment that, “Age is just a [number],” Ex. Vol. 4 at 6, induced his illegal

       conduct. Lynch further claims that the State failed to elicit any evidence that he

       was predisposed to commit the crime of child solicitation.


[16]   We review a claim of entrapment using the same standard that applies to other

       challenges to the sufficiency of evidence. Griesemer v. State, 26 N.E.3d 606, 608

       (Ind. 2015). We neither reweigh the evidence nor reassess the credibility of

       witnesses. Id. We instead look to the probative evidence supporting the verdict


       Court of Appeals of Indiana | Memorandum Decision 88A01-1707-CR-1583 | January 31, 2018   Page 9 of 18
       and the reasonable inferences drawn from that evidence. Id. If we find a

       reasonable trier of fact could infer guilt beyond a reasonable doubt, we will

       affirm the conviction. The defense of entrapment is available to a defendant

       where the defendant’s illegal conduct was the product of a law enforcement

       officer, the officer used persuasion or other means likely to cause the defendant

       to engage in the conduct, and the defendant was not predisposed to commit the

       offense. See Ind. Code § 35-41-3-9(a). Entrapment is not available as a valid

       defense where law enforcement merely affords the defendant an opportunity to

       commit the offense. See I.C. § 35-41-3-9(b).


[17]   A defendant does not need to formally plead the entrapment defense, and it can

       be raised, often on cross-examination of the State’s witnesses, by affirmatively

       showing the police were involved in the criminal activity and expressing an

       intent to rely on the defense. Griesemer, 26 N.E.3d at 609 (citing Wallace v. State,

       498 N.E.2d 961, 964 (Ind. 1986); Fearrin v. State, 551 N.E.2d 472, 473 (Ind. Ct.

       App. 1990)). The State then has the opportunity for rebuttal and must disprove

       one of the statutory elements beyond a reasonable doubt. Id. No entrapment

       exists if the State shows either (1) there was no police inducement, or (2) the

       defendant was predisposed to commit the crime. Id. “To rebut the inducement

       element, the State must prove police efforts did not produce the defendant’s

       prohibited conduct because those efforts lacked ‘a persuasive or other force.’”

       Id. (citations omitted).


[18]   Here, the evidence showed that Lynch initiated contact by sending out

       hundreds of random text messages, and when Routson responded, Lynch

       Court of Appeals of Indiana | Memorandum Decision 88A01-1707-CR-1583 | January 31, 2018   Page 10 of 18
       persistently asked if he was a girl. Even after Routson told Lynch that he was

       texting with a fifteen-year-old girl, Lynch continued to send text messages and

       Lynch was the one who, first asked if “Sarah” wanted to meet sometime, and

       then began talking about having sex. Based on the evidence presented at trial,

       the jury could have reasonably inferred that the criminal conduct originated

       with Lynch, that the police did not engage in any persuasive or other force with

       Lynch, and that the police did not induce Lynch to commit the offense but

       merely afforded him the opportunity to engage in his own criminal conduct.

       Because the evidence at trial showed that the police did not induce Lynch into

       committing child solicitation and merely afforded him the opportunity to

       commit the offense, we conclude that sufficient evidence was presented to rebut

       Lynch’s entrapment defense.


                                               II.      Sentencing
[19]   Lynch next argues that the trial court did not properly sentence him. Lynch

       initially contends that the trial court abused its discretion in sentencing him.

       Sentencing decisions rest within the sound discretion of the trial court.

       Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g 875 N.E.2d

       218 (Ind. 2007). As long as a sentence is within the statutory range, we review

       only for an abuse of discretion. Id. “An abuse of discretion occurs if the

       sentencing decision is clearly against the logic and effect of the facts and

       circumstances before the court, or the reasonable, probable, and actual

       deductions to be drawn therefrom.” Id. A trial court may be found to have

       abused its discretion by failing to enter a sentencing statement at all; entering a

       Court of Appeals of Indiana | Memorandum Decision 88A01-1707-CR-1583 | January 31, 2018   Page 11 of 18
       sentencing statement that explains its reasons for imposing a sentence where

       such reasons are not supported by the record or are improper as a matter of law;

       or entering a sentencing statement that omits reasons which are clearly

       supported by the record and advanced for consideration. Id. at 490-91.

       “[R]egardless of the presence or absence of aggravating or mitigating

       circumstances, a trial court may impose any sentence authorized by statute and

       permissible under the Indiana Constitution.” Kubina v. State, 997 N.E.2d 1134,

       1137 (Ind. Ct. App. 2013) (citing Indiana Code section 35-38-1-7.1, providing

       non-exhaustive list of aggravating and mitigating circumstances court may

       consider). A trial court is not required to accept a defendant’s argument as to

       what is a mitigating factor or to give mitigating factors the same weight as does

       a defendant. Conley v. State, 972 N.E.2d 864, 873 (Ind. 2012). “If the trial court

       does not find the existence of a mitigating factor after it has been argued by

       counsel, the trial court is not obligated to explain why it has found that the

       factor does not exist.” Anglemyer, 868 N.E.2d at 493. However, a court abuses

       its discretion if it does not consider significant mitigators advanced by the

       defendant and clearly supported by the record. Id. at 490.


[20]   Lynch contends that the trial court’s sentencing order amounted to an abuse of

       discretion. He asserts that the trial court abused its discretion in analyzing the

       aggravating and mitigating factors and that it failed to clearly indicate its

       reasons for sentencing him to ten years executed. Lynch specifically takes issue

       with the trial court’s finding as an aggravator his violation of the court’s pre-

       trial release order and the fact that the trial court “inexplicably” cancelled out


       Court of Appeals of Indiana | Memorandum Decision 88A01-1707-CR-1583 | January 31, 2018   Page 12 of 18
       that he had essentially led a law-abiding life with the fact that he had been

       convicted of a misdemeanor over thirty years ago. Lynch also maintains that

       the trial court abused its discretion because it disregarded his military service as

       a mitigating factor.


[21]   Although Lynch alleges that the trial court did not clearly show its reasons for

       sentencing him, in its written sentencing statement, the trial court stated its

       reasons as follows:


               The aggravating factors considered by the Court are:


               A. The Defendant violated the Court’s pretrial release order.


               B. That the Defendant failed to show remorse for the offense.


               Factors that balanced each other:


               A. The Defendant has little criminal history and has le[d] a law-
                  abiding life for a substantial period before commission of the
                  crime.


               B. The Defendant has a criminal history.


               That the Court finds the Aggravating Factors outweighed the
               Mitigating Factors.


       Appellant’s App. Vol. II at 221. Additionally, at the sentencing hearing, the trial

       court made an oral sentencing statement, in which it stated these reasons on

       which it based Lynch’s sentence. Tr. Vol. 3 at 72-73. We, therefore, conclude


       Court of Appeals of Indiana | Memorandum Decision 88A01-1707-CR-1583 | January 31, 2018   Page 13 of 18
       that the trial court did in fact make an adequate sentencing statement and listed

       the factors it relied on in making its sentencing determination.


[22]   As to Lynch’s assertion that the trial court wholly disregarded his military

       service as a mitigating circumstance, we find no abuse of discretion. The trial

       court actually did comment on Lynch’s military service in its oral sentencing

       statement by thanking Lynch for his service, but finding that such service was

       not a factor in sentencing. Id. at 72. Although a defendant’s military service is

       commendable, it is not necessarily a significant mitigating circumstance and a

       trial court may reject it as a significant mitigating factor for sentencing. Harman

       v. State, 4 N.E.3d 209, 218 (Ind. Ct. App. 2014) (citing Forgey v. State, 886

       N.E.2d 16, 23-24 (Ind. Ct. App. 2008)), trans. denied. That is particularly true

       where, as here, the defendant fails to explain why his military service should be

       considered as a mitigating circumstance. See id. The trial court did not abuse

       its discretion in not finding Lynch’s military service to be a significant

       mitigating factor.


[23]   As to Lynch’s contention that it was an abuse of discretion for the trial court to

       cancel out his law-abiding life because of a minor criminal conviction many

       years ago, we do not find error. In making its determination, the trial court

       carefully weighed the fact that Lynch had led a law-abiding life for a substantial

       period of time before committing the present offense with the fact that he did, in

       fact, have some criminal history, albeit many years prior to the current offense.

       Appellant’s App. Vol. II at 221; Tr. Vol. 3 at 72. We do not find any abuse of

       discretion for the trial court to make such a determination. See Harman, 4

       Court of Appeals of Indiana | Memorandum Decision 88A01-1707-CR-1583 | January 31, 2018   Page 14 of 18
       N.E.3d at 219 (finding no abuse of discretion when trial court found that

       defendant’s limited criminal history did not constitute a significant mitigating

       circumstance); Newsome v. State, 797 N.E.2d 293, 301 (Ind. Ct. App. 2003)

       (finding that trial court did not abuse its discretion when it did not find

       defendant’s limited criminal history to be a mitigating circumstance, nor when

       it found the limited criminal history to be an aggravating circumstance), trans.

       denied.


[24]   Further, as to Lynch’s argument that it was an abuse of discretion to find his

       violation of the pre-trial release order to be a significant aggravating factor, we

       find no error. Lynch was prohibited by his pre-trial release conditions from

       using any smart phones, computers, or other electronic devices both to keep

       him from contacting children and in order to gauge whether he would abide by

       court orders. Tr. Vol. 3 at 72. Lynch, however, blatantly violated this condition

       of his pre-trial release. We, therefore, conclude that the trial court did not abuse

       its discretion in finding this violation to be a significant aggravating factor

       because it demonstrated that Lynch was not a good candidate for probation

       because he had shown that he was unwilling to abide by the trial court’s orders.

       For all of the above reasons, the trial court did not abuse its discretion in

       sentencing Lynch.


[25]   Lynch also argues that his ten-year sentence is inappropriate. Pursuant to

       Indiana Appellate Rule 7(B), this Court “may revise a sentence authorized by

       statute if, after due consideration of the trial court’s decision, the Court finds

       that the sentence is inappropriate in light of the nature of the offense and the

       Court of Appeals of Indiana | Memorandum Decision 88A01-1707-CR-1583 | January 31, 2018   Page 15 of 18
       character of the offender.” Our Supreme Court has explained that the principal

       role of appellate review should be to attempt to leaven the outliers, not to

       achieve a perceived correct result in each case. Brown v. State, 52 N.E.3d 945,

       954 (Ind. Ct. App. 2016) (citing Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.

       2008)), trans. denied. We independently examine the nature of a defendant’s

       offenses and his character under Appellate Rule 7(B) with substantial deference

       to the trial court’s sentence. Satterfield v. State, 33 N.E.3d 344, 355 (Ind. 2015).

       “In conducting our review, we do not look to see whether the defendant’s

       sentence is appropriate or if another sentence might be more appropriate;

       rather, the test is whether the sentence is ‘inappropriate.’” Barker v. State, 994

       N.E.2d 306, 315 (Ind. Ct. App. 2013), trans. denied. The defendant bears the

       burden of persuading us that his sentence is inappropriate. Brown, 52 N.E.3d at

       954.


[26]   Lynch argues that his sentence is inappropriate in light of the nature of the

       offense and the character of the offender. Specifically, Lynch contends that, as

       to the nature of the offense, it was no more egregious than what the State was

       required to prove at trial and therefore not worthy of an aggravated sentence.

       Based on his character, Lynch asserts that his sentence is inappropriate because

       with the exception of the present offense and a single misdemeanor conviction

       thirty years ago, “his character is nearly completely unblemished.” Appellant’s

       Br. at 22. He also maintains that his character causes his sentence to be

       inappropriate because he served in the military for seventeen years and had a

       steady employment history.

       Court of Appeals of Indiana | Memorandum Decision 88A01-1707-CR-1583 | January 31, 2018   Page 16 of 18
[27]   “As to the nature of the offense, the advisory sentence is the starting point the

       legislature has selected as an appropriate sentence for the crime committed.”

       Kunberger v. State, 46 N.E.3d 966, 973 (Ind. Ct. App. 2015). In the present case,

       Lynch was convicted of Level 4 felony child solicitation. The advisory sentence

       for a Level 4 felony is six years, with a range of between two and twelve years.

       Ind. Code § 35-50-2-5.5. The trial court sentenced Lynch to a fully executed

       sentence of ten years.


[28]   The nature of the offense is found in the details and circumstances of the

       commission of the offense and the defendant’s participation. Croy v. State, 953

       N.E.2d 660, 664 (Ind. Ct. App. 2011). In the present case, Lynch explicitly

       communicated various sexual acts and desires that he wished to perform with

       “Sarah,” who he believed to be a fifteen-year-old girl. This communication

       occurred over a four-day period with hundreds of text messages exchanged.

       Lynch further arranged to meet with “Sarah” in order to engage in these acts.

       There was also evidence that Lynch had initially sent out hundreds of random

       text messages from which can be inferred that he was attempting to make

       contact with multiple young girls for the same solicitation. We conclude that

       Lynch’s sentence is not inappropriate in light of the nature of the offense.


[29]   “The character of the offender is found in what we learn of the offender’s life

       and conduct.” Croy, 953 N.E.2d at 664. As to Lynch’s character, the evidence

       showed that he led a law-abiding life for the most part prior to this instant

       offense; however, he did have a public intoxication conviction from 1986.

       Although he did not have an extensive criminal history, the evidence showed

       Court of Appeals of Indiana | Memorandum Decision 88A01-1707-CR-1583 | January 31, 2018   Page 17 of 18
       that Lynch blatantly violated his pretrial release order by utilizing a cell phone

       to send thousands of text messages to his girlfriend. This violation

       demonstrated that Lynch was not able to abide by orders of the trial court and

       that he would not be a good candidate for probation. We conclude that

       Lynch’s sentence is not inappropriate in light of his character. For all of the

       above reason, we find that Lynch’s sentence is not inappropriate under

       Appellate Rule 7(B).


[30]   Affirmed.


[31]   Bailey, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 88A01-1707-CR-1583 | January 31, 2018   Page 18 of 18